Citation Nr: 18100304
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-32 747
DATE:	April 6, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	1
 
ORDER
The claim of entitlement to service connection for right ear hearing loss is denied.
The claim of entitlement to an initial compensable rating for left ear hearing loss is denied.
The claim of entitlement to an initial rating in excess of 10 percent for tinnitus is denied.
FINDINGS OF FACT
1. A right ear hearing loss disability has not been present during the pendency of the claim.
2. Throughout the initial rating period, the Veterans left ear hearing loss has been no worse than Level I hearing impairment.
3. The Veterans service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260 (2016).
CONCLUSIONS OF LAW
1. The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2017).
2. The criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).
3. There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from December 1965 to November 1967.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  
The July 2011 rating decision granted entitlement to service connection for tinnitus.  A 10 percent evaluation was assigned, effective as of April 16, 2010.  The claim of entitlement to service connection for hearing loss of the left ear was also granted.  A noncompensable (0 percent) evaluation was assigned effective as of the same date as tinnitus.  The claim of entitlement to service connection for right ear hearing loss was denied.
In his September 2014 substantive appeal, the Veteran requested a hearing before the Board.  In February 2015, the Veteran withdrew his hearing request.
In December 2012 and June 2013, it appears that the Veteran raised the issues of entitlement to service connection for a heart disorder, a back disorder, a stroke, prostate cancer, a right knee disorder, and a foot disorder.  Such claims have not yet been considered by the Agency of Original Jurisdiction (AOJ) and are, therefore, REFERRED to the AOJ for appropriate action.
In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimants description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the Board considers the Veterans claim of service connection for gastroesophageal reflux disease (GERD) as one that encompasses any gastrointestinal disorder.  
Duties to Notify and Assist
Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Legal Criteria
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 . 
1. Entitlement to service connection for right ear hearing loss. 
Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretarys adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
The Veteran asserts that he developed a right ear hearing loss disability as a result of in-service noise exposure.  The Veteran is service-connected for left ear hearing loss. 
Initially, the Board must examine whether he has had a right ear hearing loss disability as defined by VA regulation at any time during the pendency of this claim.  
The Veteran was afforded a VA examination in May 2011.  Pure tone thresholds, in decibels, were as follows:

	HERTZ
	500	1000	2000	3000	4000
RIGHT	20	20	25	20	25

The speech discrimination score was 100 percent in the right ear. 
There is no other audiogram during this appeal period.  
Upon consideration of the evidence above, the Board finds that that the competent evidence of record does not establish the presence of a right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time during the pendency of this claim.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of right ear hearing loss, or evidence of record to suggest that such a disability is present, the Board must deny the Veterans claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  
Therefore, the Board must conclude that service connection for right ear hearing loss is not warranted because the competent evidence does not show a right ear hearing loss disability for VA compensation purposes. Without a finding of a current disability, service connection is not warranted. 
Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  Therefore, service connection for right ear hearing loss is denied.
 
Increased Rating
Disability evaluations are determined by the application of the VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017). 
In both initial rating claims and normal increased rating claims, the Board must discuss whether staged ratings are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.
 
2. Entitlement to an initial compensable rating for left ear hearing loss. 
Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).
The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.
An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85 (a).
Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (b).
Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85 (c).
Puretone threshold average as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85 (d).
Table VII, Percentage Evaluations of Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85 (e).
Provisions for evaluating exceptional patterns of hearing impairment are as follows:
(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.
(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.
By way of background, the Veteran was initially awarded service connection for left ear hearing loss and denied service connection for right ear hearing loss in the July 2011 rating decision on appeal.  A noncompensable rating was assigned for left ear hearing loss.  The Veteran appealed the rating decision assigning a noncompensable rating.  
In response to his claim for service connection, the Veteran was afforded a VA audiological examination in May 2011.  The VA examiner found that the impact on the Veterans occupation included occasional difficulty hearing.  Puretone thresholds were as follows: 

	HERTZ
	1000	2000	3000	4000
LEFT	25	25	25	40
  
The speech discrimination score was 96 percent in the left ear.  On the basis of the numbers shown above, the Veterans pure tone threshold average for the left ear was 28.75.  Applying the values above to Table VI yields a Level I numerical designation for the left ear.
If hearing impairment in the non service-connected ear does not meet the definition of hearing loss disability under 38 C.F.R. § 3.385, it will be assigned a Roman numeral designation of Level I.  See 38 C.F.R. §§ 3.383, 4.85 (2017).
Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.
Upon review, the Board finds that the evidence does not include any audiological examination results demonstrating a higher level of left ear hearing loss at any time during the pendency of the appeal.  The Board finds the noncompensable disability rating currently assigned for the Veterans left ear hearing loss accurately reflects his disability picture, and a higher disability rating is not appropriate. 
In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable, and a compensable disability rating for left ear hearing loss is denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
3. Entitlement to an initial compensable rating for tinnitus.  
The originating agency denied the Veterans request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VAs interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.
The Veterans service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veterans claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
REMANDED ISSUE
Entitlement to service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, is remanded for additional development.
September 1966 service treatment records documented the Veterans complaints of epigastric distress at night.  He also experienced regurgitation unrelated to food.  The assessment was rule out hiatal hernia.  On his October 1967 report of medical history completed at the time of separation, the Veteran reported frequent indigestion.  
In September 2011, the Veteran stated that his acid reflux and GERD symptoms were ongoing since 1966.  He stated that military doctors provided him with treatments such as Milk of Magnesia and Maalox.  Following service, he treated his symptoms with over the counter medicine such as tums and Rolaids.  
The Veteran underwent a VA examination in May 2014.  The VA examiner diagnosed GERD and hiatal hernia.  The Veteran reported that his symptoms started during service.  Imaging studies revealed a small hiatal hernia with reflux.  The VA examiner opined that the Veterans GERD was less likely than not incurred in or caused by service.  The opinion was based on the lack of supporting medical record evidence.  The VA examiner explained that there was no medical record documentation in the service treatment records stating that there was GERD while in the military.  
The Board finds that the May 2014 VA medical opinion is inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Initially, the Board notes that the medical opinion was based on the lack of service treatment records, without fully addressing the Veterans competent statements regarding gastrointestinal symptoms and treatment since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on veterans report of an in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanon v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006) (holding that the Board may not rely on a medical opinion in which it is determined that a Veterans lay statements lack credibility solely because they are not corroborated by contemporaneous medical records).  Additionally, it does not appear that the VA examiner considered the Veterans in-service treatment for rule out hiatal hernia and his October 1967 report of frequent indigestion.  Finally, the Veterans service connection claim includes any gastrointestinal disorder diagnosed during the appeal, to include GERD and hiatal hernia.  The VA examiners medical opinion did not address his other gastrointestinal disorder, particularly hiatal hernia.  Accordingly, a remand is required to obtain an adequate VA examination.  
The matter is REMANDED for the following action:
1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the Veterans gastrointestinal disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  
Following the examination and a review of the relevant records and lay statements, the examiner must identify all gastrointestinal disorders present during the period of the claim. Then, the examiner must state an opinion with respect to each gastrointestinal disorder present during the period of the claim, as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service.  
The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the service treatment records showing complaints or treatment of rule out hiatal hernia, frequent indigestion, and epigastric distress, as well as the Veterans competent statements regarding gastrointestinal symptoms since service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


 
BOBBY MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel 

